emphasizes that the court's order of July 24, 2014, "remains in effect and
                   the Clerk is directed to return, unopened, any correspondence to [Birch]."
                               "Mandamus is an extraordinary remedy, and the decision to
                   entertain a petition for a writ of mandamus rests within our discretion."
                   Jones v. Eighth Judicial Dist. Court, 130 Nev., Adv. Op. 53, 330 P.3d 475,
                   478 (2014). "We have indicated that mandamus is the appropriate vehicle
                   for challenging orders that restrict a litigant's access to the courts."   Id.;
                   see also Round Hill Gen. Improvement Dist. v. Newman,          97 Nev. 601, 637
                   P.2d 534 (1981) ("Mandamus will not lie to control discretionary action,
                   unless discretion is manifestly abused or is exercised arbitrarily or
                   capriciously." (internal citation omitted)). We elect to exercise our
                   discretion and consider the merits of Birch's writ petition.
                               We have recognized the district court's "inherent authority to
                   issue orders that restrict a litigant's filings that challenge a judgment of
                   conviction and sentence if the court determines that the litigant is
                   vexatious," Jones, 130 Nev., Adv. Op. 53, 330 P.3d at 479, and we have
                   outlined a four-step analysis for the district courts to employ, id. at 479-80
                   (concluding that the litigant must have reasonable notice of and
                   opportunity to oppose a restrictive order; that the district court must
                   create a record explaining the reasons for the restrictive order and
                   consider any less onerous sanctions when the restrictive order precludes a
                   litigant from filing challenges to a judgment of conviction or sentence; that
                   the district court must make findings as to the vexatious nature of the
                   litigant's actions; and that the order must be narrowly drafted to address
                   the specific problem and must set forth an appropriate standard by which
                   to measure any future filings).



SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 1947A 04B419
                            We conclude the district court acted arbitrarily and
                capriciously by entering the restrictive order on July 24, 2014, and that
                the subsequent July 20, 2015, order did not remedy the problem.' From
                the record, it does not appear the district court considered all four steps
                outlined in Jones before entering the restrictive order, and no other
                authority allowing the district court to order the return of unopened
                correspondence that contains documents for filing is cited.    See Huebner v.
                State, 107 Nev. 328, 332, 810 P.2d 1209, 1212 (1991) (holding that court
                clerk must "stamp clearly the actual date of receipt on each and every
                document submitted for filing, whether submitted by an attorney or by an
                individual attempting to proceed in proper person, and whether or not the
                document is actually filed"); see also Whitman v. Whitman, 108 Nev. 949,
                951-52, 840 P.2d 1232, 1233-34 (1992) (holding that the court clerk has no
                authority to return documents submitted for filing but instead has a duty
                to maintain such documents and keep an accurate record of the case).
                            Accordingly, we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate the portions of its July 24, 2014, and July 20, 2015,




                      'While the district court attempted to tailor the restrictive order by
                allowing the filing of Birch's complaint and any legal pleadings related
                thereto, we are not convinced that this provision could be practically
                achieved when Birch's letters are being returned without being opened.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                    orders that direct the court clerk to return, unopened, correspondence
                    from Birch. 2



                                                                                    , J.




                                                            Gibbons


                                                                  1- A7
                                                                  Ad&e.0
                                                            Pickering



                    cc:   Hon. Patrick Flanagan, District Judge
                          Bruce Harrison Birch
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




                          2 Wehave received the pro se documents submitted in this matter
                    and conclude that no further relief is warranted.




SUPREME COURT
       OF
    NEVADA
                                                        4
(0) 1947A c(Siro,